Exhibit 10.34




 


MASTER LOAN AGREEMENT


DATED AS OF JULY 31, 2008






AMONG


POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP


AS BORROWER




AND




NORTHWEST FARM CREDIT SERVICES, PCA


AS LENDER
 
 
 
 

--------------------------------------------------------------------------------




MASTER LOAN AGREEMENT
TABLE OF CONTENTS
 

TERMS
SECTION
Definitions
1
Loans
2
 
Loans
2.01
 
Fees
2.02
 
Evidence of Debt
2.03
 
Payments Generally
2.04
 
Accounting Terms
2.05
 
Unused Commitment Fee
2.06
Stock/Participation Certificates
3
 
Ownership
3.01
 
Voting Rights
3.02
 
Stock Conversion
3.03
 
Patronage
3.04
FPF Account
4
General Authorization
5
Conditions Precedent
6
 
Documents Required for Closing
6.01
 
Conditions precedent to Advances Under All Loans
6.02
Representations and Warranties
7
 
Representations and Warranties of Borrower
7.01
 
Representations and Warranties of Lender
7.02
 
Survival
7.03
Covenants
8
 
Affirmative Covenants
8.01
 
Financial Covenants
8.02
 
Negative Covenants
8.03
Default
9
 
Events of Default
9.01
 
Notice and Opportunity to Cure
9.02

 
 
i

--------------------------------------------------------------------------------


 
MASTER LOAN AGREEMENT
TABLE OF CONTENTS (continued)
 

TERMS SECTION
Prepayment and Breakage Fees
10
 
Prepayment Fee
10.01
 
Breakage Fee
10.02
 
Participation
10.03
Enforcement and Waiver; Indemnity
11
 
Enforcement and Waiver by Lender
11.01
 
Indemnity; Waiver of Damages by Borrower
11.02
Communications
12
 
Notices and Other Communications
12.01
 
Facsimile Documents and Signatures
12.02
 
Use of E-mail
12.03
Participation
13
Governing Law; Jurisdiction; Etc.
14
 
Governing Law
14.01
 
Submission to Jurisdiction
14.02
 
Waiver of Venue
14.03
 
Service of Process
14.04
 
Waiver of Jury Trial
14.05
 
Consultation with Counsel
14.06
Miscellaneous
15
 
Construction
15.01
 
Binding Effect, Assignment and Entire Agreement
15.02
 
Severability
15.03
 
No Personal Liability of General Partners
15.04
Exhibit A:  Form of Compliance Certificate
 
Exhibit B:  Covenant Compliance Worksheet
 
Exhibit C:  Prepayment Fee and Breakage Fee
 

 
 
ii

--------------------------------------------------------------------------------


 
Pope Resources, a Delaware Limited Partnership
Customer No. 56548




MASTER LOAN AGREEMENT
(INCLUDING MEMBERSHIP AGREEMENT)


THIS MASTER LOAN AGREEMENT (this “Loan Agreement”) is made and entered into
effective July 31, 2008, by and between Lender, as defined below, and Borrower,
as defined below.


RECITALS


WHEREAS, Borrower has requested that Lender make a $40,000,000.00 loan for
operating and capital purposes to Borrower; and


WHEREAS, Lender has agreed to make the requested Loan available to Borrower on
the terms and conditions hereinafter set forth, which shall apply to Loan No.
56548-141 and to any future Loans made subject to this Loan Agreement.


NOW THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


1.            Definitions.  Capitalized terms not otherwise defined herein shall
have the meanings given in the Note(s) or other Loan Documents.  As used herein:


“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


“Asset Disposition” means any sale, lease, transfer or other disposition
(including any such transaction effected by way of merger, amalgamation or
consolidation) by  Borrower, subsequent to the Closing Date of any asset
(including stock or other equity interests in Borrower), including without
limitation, any sale leaseback transaction (whether or not involving a Capital
Lease), but excluding (a) the sale of inventory in the ordinary course of
business for fair consideration, (b) the sale or disposition of obsolete
machinery and equipment no longer used or useful in the conduct of such Person's
business (except for assets which are security for Lender's Loans), and (c) the
sale of or realization on delinquent receivables.


“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
 
1

--------------------------------------------------------------------------------




“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person:  (a) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar Law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person, or for any substantial part of its Property, or
ordering the winding up or liquidation of its affairs; or (b) there shall be
commenced against such Person an involuntary case under any applicable
bankruptcy, insolvency or other similar Law now or hereafter in effect, or any
case, proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person,
or for any substantial part of its Property, or for the winding up or
liquidation of its affairs, and such involuntary case or other case, proceeding
or other action shall remain undismissed, undischarged or unbonded for a period
of 60 consecutive days; or (c) such Person shall commence a voluntary case under
any applicable bankruptcy, insolvency or other similar Law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such Law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person, or for any substantial part of its Property, or make
any general assignment for the benefit of creditors; or (d) such Person shall be
unable to, or shall admit in writing its inability to, pay its debts generally
as they become due.
 
“Base Rate” shall have the meaning indicated in the particular Note for a Loan.


“Borrower” means Pope Resources, A Delaware Limited Partnership, a Delaware
limited partnership.  


“Borrower’s Obligations” means, without duplication, all of the obligations of
Borrower to Lender whenever arising, under this Loan Agreement, the Notes or any
of the other Loan Documents, including without limitation, all principal,
interest, monies advanced on behalf of Borrower under the terms of the Loan
Documents, and taxes, insurance premiums, costs and expenses, and fees and any
amounts that would have accrued but for the automatic stay under the Bankruptcy
Code, and any obligations under any Swap Contract between Borrower and any Swap
Issuer, whenever arising.


“Breakage Fee” shall have the meaning given in Exhibit C attached hereto.


“Business Day” means any day Lender is open for business in Spokane, Washington,
except it shall not include Saturday, Sunday or a day that commercial banks in
Spokane, Washington are closed.  Provided however, for purposes of defining any
date upon which an interest rate shall be determined by Lender using an Index
other than published by Lender, Business Day means any day Lender and the Index
Source are open for business except it shall not include Saturday, Sunday or a
day that commercial banks in Spokane, Washington are closed.


“Capital Lease” means, as applied to any Person, any lease of any Property by
that Person as lessee which, in accordance with GAAP, is or should be accounted
for as a capital lease on the balance sheet of that Person.


“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests, and (v) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distribution of
assets of, the issuing Person.
 
2

--------------------------------------------------------------------------------




“Closing Date” for any particular Loan, means the Business Day the associated
Loan Documents are fully executed and delivered to Lender, following
satisfaction of all conditions precedent or waiver thereof by Lender.


“Company” and “Companies” means Borrower, as well as any present or future
Subsidiaries whose financial statements and accounting procedures should, in
accordance with GAAP, be consolidated with Borrower.


“Compliance Certificate” shall have the meaning given in Section 8.01.b.iii. and
shall be in substantially the form of Exhibit A hereto.


“Consolidated Capital Expenditures” means, for any period, all internally
financed operating capital expenditures (excluding timberland acquisitions and
the portion associated with the minority interest in Timber Funds) of
Companies, on a consolidated basis for such period, as determined in accordance
with GAAP.


“Consolidated EBITDDA” means, for any period, the sum of:  (a) Consolidated Net
Income; (b) Consolidated Interest Expense; (c) consolidated depreciation
expense; (d) consolidated amortization expense; (e) consolidated depletion
expense (excluding the portion associated with the minority interest in Timber
Funds); and (f) the cost of land sold of Companies, plus or minus, as the case
may be, Consolidated Taxes to the extent recognized in the computation of
Consolidated Net Income, all as determined in accordance with GAAP.


“Consolidated Interest Coverage Ratio” means, as of any date of determination
for the prior four (4) Fiscal Quarters ending on such date, the ratio of (a)
Consolidated EBITDDA minus Consolidated Capital Expenditures to (b) Consolidated
Interest Expense of Companies for such period.


“Consolidated Interest Expense” means, for any period, all interest expense
(including capitalized interest cost and the interest component under Capital
Leases) of Companies on a consolidated basis for such period, all as determined
in accordance with GAAP.


“Consolidated Net Income” means, for any period, the net income or net loss
after Consolidated Taxes for such period of Companies on a consolidated basis,
as determined in accordance with GAAP.


“Consolidated Taxes” means, as of any date of determination, the provision for
federal, state and other income taxes of Companies on a consolidated basis, as
determined in accordance with GAAP.


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its Property is bound.
 
3

--------------------------------------------------------------------------------




“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.


“Covenant Compliance Worksheet” shall have the meaning given in Section
8.01.b.iii. hereof and shall have the form substantially of Exhibit B hereto.


“Event of Default” shall have the meaning provided in Section 9 hereof.


“FPF Account” means the Future Payment Fund Account that is an interest-bearing
conditional advance payment account with Lender and all money paid into that
account and all interest earned thereon.


“Fiscal Quarter” means the three month periods ending March 31, June 30,
September 30 and December 31.


“Fiscal Quarter-End” means March 31, June 30, September 30 and December 31.


“Fiscal Year” means the calendar year.


“Fiscal Year-End” means December 31.


“Fiscal Year-to-Date” means the period from the first day of Borrower’s Fiscal
Year being reported upon through the last day of the Fiscal Quarter being
reported upon.


“Fixed Rate Maturity Date” shall have the meaning indicated in the particular
Note for a Loan.


“Fixed Rate Option” shall have the meaning indicated in the particular Note for
a Loan.


“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the public accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.


“Governmental Authority” means the United States, any foreign state or nation,
or any state, commonwealth, district, territory, agency, department,
subdivision, court, tribunal or other instrumentality thereof.


“Incipient Default” means an event that with the giving of notice or passage of
time, or both, would become an Event of Default.
 
4

--------------------------------------------------------------------------------




“Indebtedness” of any Person means: (a) all obligations of such Person for
borrowed money; (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made; (c) all obligations of such Person under conditional sale or
other title retention agreements relating to Property purchased by such Person
(other than customary reservations or retentions of title under agreements with
suppliers entered into in the ordinary course of business); (d) all obligations,
including without limitation, intercompany items, of such Person issued or
assumed as the deferred purchase price of Property or services purchased by such
Person (other than trade debt incurred in the ordinary course of business and
due within six months of the incurrence thereof) which would appear as
liabilities on a balance sheet of such Person; (e) all obligations of such
Person under take-or-pay or similar arrangements or under commodities
agreements; (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed; (g) all guaranty obligations of such Person;
(h) the principal portion of all obligations of such Person under Capital
Leases; (i) the maximum amount of all standby letters of credit issued or
bankers' acceptances facilities created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed);
and (j) all obligations of such Person in respect to any Swap Termination Value
of any Swap Contract between Borrower and any Swap Issuer.  The Indebtedness of
any Person shall include the Indebtedness of any partnership or joint venture in
which such Person is a general partner or a joint venturer.


“Indebtedness to Total Capitalization Ratio” means, as of any date of
determination, Companies’ Indebtedness, excluding the portion thereof associated
with the minority interest in Timber Funds, divided by the sum of (a) Companies’
Indebtedness excluding the portion thereof associated with the minority interest
in Timber Funds, plus (b) the greater of (i) the book value of Borrower’s
partners’ capital according to GAAP, or (ii) Borrower’s closing unit price at
each Fiscal Quarter-End, multiplied by the number of units outstanding.


“Intercompany Indebtedness” means any Indebtedness of Borrower that is owing to
a Subsidiary or Related Party.


“Laws” means all ordinances, codes, statutes, rules, regulations, licenses,
permits, orders, injunctions, writs or decrees of any Governmental Authority,
and without limiting the generality of the foregoing, the following are
Laws:  the Internal Revenue Code of 1986 (“IRC”), the Employee Retirement Income
Security Act of 1974 (“ERISA”), the Fair Labor Standards Act (“FLSA”), and the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(“CERCLA”).


“Lender” means Northwest Farm Credit Services, PCA, an association organized
under the laws of the United States, together with its successors and assigns.


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind (including any agreement to give any
of the foregoing, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
as adopted and in effect in the relevant jurisdiction or other similar recording
or notice statute, and any lease in the nature thereof).
 
5

--------------------------------------------------------------------------------




“Loan” means any loan that Lender has made to Borrower under Customer No. 56548,
and such other additional loans as Lender may make to Borrower pursuant to this
Loan Agreement or make in the future and that are governed by this Loan
Agreement as specifically set forth and referenced in such Loans.


“Loan Documents” means all of the Contractual Obligations associated with the
Loan(s), including but not limited to this Loan Agreement, the Note(s), Swap
Contract(s), intercreditor agreement(s) and other documents or instruments as
required by Lender, executed in connection with the Loan(s), and any extensions,
renewals, amendments, substitutions or replacements thereof.


“Loans” means two or more Loans.


“Loan Maturity Date” shall have the meaning indicated in the particular Note for
a Loan.


“Loan Segment” shall have the meaning indicated in the particular Note for a
Loan.


“Material” means that which, in reasonable and objective contemplation, will or
realistically might affect the business or property of a Person, or the Person's
creditworthiness as to such business or property, in a significant manner.


“Material Adverse Effect” means a material adverse effect on (a) the condition
(financial or otherwise), operations, business, assets, liabilities or prospects
of Borrower, (b) the ability of Borrower or its Related Parties to perform any
Material obligation under the Loan Documents to which it is a party, or (c) the
Material rights and remedies of Lender under the Loan Documents.


“Note” means the note evidencing a Loan and which contains a promise to pay a
sum certain.


“Notes” means one or more Notes.


“Organization” means a corporation, limited liability company, joint venture,
firm business trust, estate, trust, partnership or association, two or more
Persons having a joint or common interest, or any other legal or commercial
entity.


“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws; (b) with respect to any
limited liability company, the certificate or articles of formation or
organization and operating agreement; and (c) with respect to any partnership,
joint venture, trust or other form of business entity, the partnership, joint
venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
 
6

--------------------------------------------------------------------------------




“Participation Certificate” means Stock which does not confer voting rights upon
the owner.


“Permitted Liens” means:


a.           Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves, determined in accordance with GAAP, have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);


b.           Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business, provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfilled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves, determined in accordance with GAAP,
have been established (and as to which the Property subject to any such Lien is
not yet subject to foreclosure, sale or loss on account thereof);


c.           Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by Borrower in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, bids,
leases, government contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money);


d.           Liens in connection with attachments or judgments (including
judgment or appeal bonds) provided that the judgments secured shall, within 90
days after the entry thereof, have been discharged or execution thereof stayed
pending appeal, or shall have been discharged within 45 days after the
expiration of any such stay;


e.           Easements, rights-of-way, restrictions (including zoning
restrictions), minor defects or irregularities in title and other similar
charges or encumbrances not, in any material respect, impairing the use of the
encumbered Property for its intended purposes;


f.           Liens on Property securing purchase money Indebtedness (including
Capital Leases and obligations under letters of credit) to the extent permitted
hereunder, provided that any such Lien attaches to such Property concurrently
with or within 90 days after the acquisition thereof;


g.           Any interest of title of a lessor under, and Liens arising from UCC
financing statements relating to, leases permitted by this Loan Agreement and
the other Loan Documents;


h.           Normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;
 
7

--------------------------------------------------------------------------------




i.           Liens existing as of the Closing Date and set forth in a schedule
presented to Lender; provided that no such Lien shall at any time be extended to
or cover any Property other than the Property subject thereto on the Closing
Date;


j.           Liens on the FPF Account pursuant to Section 4 hereof; and


k.           Liens on Property securing Indebtedness to the extent the
Indebtedness is permitted under Sections 8.03 f.(vi), (vii) or (viii) hereof.


“Person” means an individual, an Organization or a Governmental Authority.


“Prepayment Fee” shall have the meaning given in Exhibit C attached hereto.


“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal or mixed, tangible or intangible.


“Records” means correspondence, memoranda, tapes, discs, computer data, papers,
certificates, books, cruise maps and other documents, or transcribed information
of any type, whether expressed in ordinary or machine readable language.


“Regulation U or X” means Regulation U (12 CFR Part 221, Credit by banks and
persons other than brokers and dealers for the purpose of purchasing or carrying
margin stock) or Regulation X (12 CFR Part 224, Borrowers of securities credit)
respectively, to the Board of Governors of the Federal Reserve System as from
time to time in effect and any successor to all or a portion thereof.


“Related Party or Parties” means, with respect to any Person, such Person’s
Affiliates and the general partners, directors and officers of such Person and
of such Person’s Affiliates.


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of Borrower or the effective
equivalent thereof or any other duly authorized officer.  Any document delivered
hereunder that is signed by a Responsible Officer shall be conclusively presumed
to have been authorized by Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of Borrower.


“Stock” means uncertificated shares of stock evidencing proprietary interests in
Northwest Farm Credit Services, ACA (“ACA”), an Affiliate of Lender, and all
patronage, distributions and other rights and entitlements related thereto.


“Subsidiary” means, as to any Person, (a) any corporation more than 50 percent
of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time, any class or classes of such
corporation shall have or might have voting power by reason of the happening of
any contingency) is at the time owned by such Person directly or indirectly
through Subsidiaries, and (b) any partnership, association, joint venture or
other entity in which such Person directly or indirectly through Subsidiaries
has more than 50 percent equity interest at any time.  Unless otherwise
specified, all references herein to a “Subsidiary” or “Subsidiaries” shall refer
to a Subsidiary or Subsidiaries of Borrower.  For purposes of Section 8 hereof,
Subsidiary or Subsidiaries shall include Timber Funds; provided however, Section
8.03.c. shall exclude Timber Funds from such definition.
 
8

--------------------------------------------------------------------------------




“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swap Dealers Association, Inc., any International Foreign Exchange
Master Agreement, or any other master agreement, including any such obligations
or liabilities under any such master agreement.


“Swap Issuer” means a financial institution chosen by Borrower and reasonably
acceptable to Lender, with whom Borrower enters into a Swap Contract.


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or participant of
Lender).


“Timber Funds” means, ORM Timber Fund I, LP, ORM Timber Fund II, Inc. and any
future similar timberland investment entity.


“Unused Commitment Fee” shall have the meaning given in Section 2.06 hereof.


2.            Loans.


2.01          Loans.  Subject to the terms and conditions set forth herein,
Lender agrees to make Loan No. 56548-141 to Borrower.  Borrower agrees to repay
the Loan(s) and all of Borrower’s Obligations under the Loan Documents,
according to their terms.


2.02          Fees.  Borrower shall pay Lender’s fees as set forth in the Note
or a separate fee letter.


2.03          Evidence of Debt.  The Loan(s) shall be evidenced by one or more
accounts or records maintained by Lender in the ordinary course of
business.  The accounts or records maintained by Lender shall be conclusive
absent manifest error of the amount of the Loans made by Lender to Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of
Borrower to pay any amount owing with respect to Borrower’s Obligations.
 
9

--------------------------------------------------------------------------------




2.04          Payments Generally.  All payments to be made by Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Lender in U.S. Dollars and in immediately available
funds as further described in the Note(s) and according to the terms of the
Note(s).


2.05          Accounting Terms means, except as otherwise provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters to be delivered to Lender
hereunder shall be prepared in accordance with GAAP, applied on a consistent
basis.


2.06          Unused Commitment Fee.  Borrower shall pay Lender an Unused
Commitment Fee, as may be indicated in the Note for the applicable Loan.


3.            Stock/Participation Certificates.


3.01          Ownership.  Borrower agrees to acquire and maintain Stock or
Participation Certificates in an amount required by ACA’s Board of Directors,
pursuant to its bylaws.  Borrower hereby grants Lender a first lien security
interest in all Stock or Participation Certificates presently owned or to be
acquired by Borrower.  All right, title and interest in the Stock or
Participation Certificates shall hereby vest in Borrower.


3.02          Voting Rights.  For so long as Borrower owns voting Stock,
Borrower is entitled to one vote at ACA stockholder meetings and to participate
in the affairs of ACA.  Such vote may be cast by any stockholder who meets the
definition of “farmers, ranchers or aquatic producers or harvesters” in the Farm
Credit Administration regulations.  Borrower authorizes David L. Nunes to act as
Borrower’s attorney-in-fact for all joint owners of the voting Stock and to cast
the vote or appoint proxies on behalf of Borrower.  In the event that the
attorney-in-fact designated above is unavailable or otherwise unable or
unwilling to act, then Borrower authorizes Thomas M. Ringo to act upon
Borrower’s behalf as attorney-in-fact or such other person as Borrower may
indicate in a written authorization provided to Lender.


3.03          Stock Conversion.  Borrower authorizes conversion of any Stock or
Participation Certificates into any other class of Stock or Participation
Certificates of ACA as provided by law, and authorizes ACA’s appropriate
officer(s) to record such conversion on ACA’s books, with full power of
substitution.  In an Event of Default, ACA may retire any Stock/Participation
Certificates acquired by Borrower at book value (not to exceed par value or face
amount) and apply the proceeds to the outstanding balance of any Loan.  When the
policies of ACA permit retirement of excess Stock/Participation Certificates,
ACA, at its sole discretion, may elect to retire and apply excess
Stock/Participation Certificates to Borrower’s Obligations, or if permitted by
ACA’s policies, excess Stock or Participation Certificates may be applied upon
request by Borrower.
 
10

--------------------------------------------------------------------------------




3.04          Patronage.  Only the portion of a Loan held by Lender for its own
account and not subject to participation shall be eligible for patronage or
equity distributions of any kind in accordance with the bylaws, practices and
procedures of ACA.  To the extent a participation in any portion of a Loan is
sold at any time, such portion so participated may not be eligible for patronage
distributions of ACA or its successors or assigns.


4.            FPF Account.  If requested by Borrower, Lender may open and
maintain an FPF Account for Borrower on any Loan.  An FPF Account or accounts
will be held, applied or withdrawn in accordance with the following terms and
conditions.  Payments will be accepted into an FPF Account and held for
application on Loans with, or serviced by, Lender.  Interest will accrue on FPF
Account balances at such minimum balances to be determined by Lender, from the
date payments were made into an FPF Account.  A variable interest rate, subject
to adjustment in the sole discretion of Lender, will be paid on FPF
Account(s).  The rate paid on funds held in any FPF Account will not exceed the
rate paid by Borrower on the related Loan.


The maximum account balance for each FPF Account shall be subject to the
limitations set forth below.


a.           The sum which may be held in an FPF Account associated with an
operating or revolving line of credit Loan shall not exceed the lesser of the
Note amount or the actual maximum outstanding balance on that Loan during the
previous 12 months.  Lender reserves the right to further limit the maximum FPF
Account balance in the event a Borrower’s historical Note usage is significantly
less than the lesser of their maximum outstanding balance or the Note commitment
amount;


b.           For all other Loans, the maximum amount that may be held in the FPF
Account shall not exceed the outstanding principal balance on the associated
Loan or some other amount as may be determined by Lender.


c.           Provided however, amounts held in an FPF Account for a given Loan
may, at Lender’s option, be limited to a pro rata amount equal to Lender’s
ratable share if the Loan is participated with other lenders.


Funds will be applied to Borrower’s Obligations on any Loan covered by this Loan
Agreement at Borrower’s direction or when any payment under any Loan covered by
this Loan Agreement becomes due and payable.  Application of funds to a Loan
does not relieve Borrower from the obligation to make all payments as provided
for in the Loan Documents.  Funds may be returned to Borrower for purposes for
which Lender would make or increase Loans to Borrower, upon written request or
upon request pursuant to Lender’s electronic funds transfer procedures.


Funds held in any FPF Account are uninsured.  Funds are protected only by the
financial condition of Lender.  In the event Lender were to become insolvent and
liquidated, the funds in Borrower’s FPF Account would be applied against any
outstanding Loan of Borrower.  Any funds in excess of the total outstanding Loan
balances would be at risk and subject to the claims of creditors of Lender.
 
11

--------------------------------------------------------------------------------




Borrower hereby grants to Lender a first lien security interest in any FPF
Account established or to be established by or on behalf of Borrower related to
any Loan.  To the extent allowed by law, Borrower authorizes the filing of and
appoints Lender as its attorney-in-fact, coupled with an interest, for the
purpose of executing and filing financing statements and similar documents that
may, in Lender’s reasonable judgment, be necessary or advisable for perfecting,
continuing and reperfecting its security interest.  Borrower further
acknowledges and agrees that in the Event of Default under any Loan covered by
this Loan Agreement, Lender has a right of set-off against all funds in
Borrower’s FPF Accounts.  All conditions applicable to FPF Accounts are subject
to change and the program is subject to termination at Lender’s sole discretion.


5.            General Authorization.  Borrower hereby authorizes any one of the
following named individuals to request funds be deposited or disbursed from any
Loan Borrower may have with Lender, to request on behalf of Borrower, advances
under the Loans, to execute any notice in order to effect prepayment, repricing
or payment of any Loan Segment (as that term may be defined in a given Note)
under the Note(s), to request retirement of Stock under any Stock retirement
program Lender may have in effect, and other Loan servicing requests, including
deposits to and withdrawals from any FPF Account.  Individuals authorized
hereunder:  a Responsible Officer or any other individual(s) as authorized by
Borrower in a written authorization provided to Lender.  Any such request shall
be conclusively presumed to have been made to or for the benefit of Borrower.


6.            Conditions Precedent.  The obligation of Lender to close a Loan is
subject to satisfaction of the following conditions precedent by Borrower, on or
before the Closing Date or to waiver thereof by Lender.


6.01          Documents Required for Closing.


a.           Borrower, and all other parties required pursuant to Borrower’s
Organization Documents, shall have executed where appropriate and delivered to
Lender, on or prior to a Closing Date, the applicable Loan Documents, each in
form and substance satisfactory to Lender;


b.           A certified (as of the applicable Closing Date) copy of
resolutions, or equivalent, of the governing body of each Organization signing a
Loan Document, authorizing the execution, delivery and performance of each of
the Loan Documents to which it is a party and providing Lender an incumbency
certificate for any Person authorized to execute the Loan Documents;


c.           A certified (as of the applicable Closing Date) copy of the
Organization Documents of each such Person, as identified above, together with a
certificate (dated as of the Closing Date) of each such Person to the effect
that such Organization Documents have not been amended since the date of the
aforesaid certification;
 
12

--------------------------------------------------------------------------------




d.           A certificate (as of the most recent date practicable) of the
relevant Secretary of State as to the current existence of each such Person, as
identified above, a certificate (as of the most recent date practicable) of the
Secretary of State of each state in which the business activities or Property of
such Person requires qualification as a foreign corporation or entity, as the
case may be, and that such Person is duly qualified to transact business in that
state as a foreign corporation or entity, as the case may be;


e.           The written opinion of the outside counsel for Borrower, dated as
of the applicable Closing Date and addressed to Lender and any participating
lenders as Lender may request, in form satisfactory to Lender, to the effect
that:


i.           Borrower is validly formed, has been duly organized, and to the
knowledge of such counsel, is now existing and is qualified to transact business
in those states where the nature of business conducted or Property owned by
Borrower requires qualification and, to the knowledge of such counsel, is not
required to be qualified as a foreign corporation, or entity, as the case may
be, in any other jurisdiction;


ii.           Borrower has the power to execute, deliver and perform its
obligations under each of the Loan Documents to which it is a party;


iii.           All official action by Borrower and all consents and approvals of
any Persons necessary to the validity of Loan Documents have been duly obtained,
and the Loan Documents do not conflict with any provision of the Organization
Documents of Borrower, or of any applicable laws or of any Contractual
Obligation binding upon Borrower or its Property, of which such counsel has
knowledge;


iv.           The Loan Documents have been duly executed and delivered by, and
each is the valid and binding contract of Borrower and such Loan Documents are
enforceable in accordance with their terms;


f.           Evidence, as requested by Lender, that no condition shall exist
which would constitute a Material Adverse Effect, in the reasonable opinion of
Lender, in the business, operation or financial conditions of Borrower since the
date of the applicable Loan commitment;


g.           A UCC lien search satisfactory to Lender; and


h.           Copies of the most recent timberland appraisals covering all fee
timber and timberlands currently owned by Borrower.


6.02          Conditions Precedent to Funding Any Loan.  The obligation of
Lender to fund any Loan is subject to the following additional conditions
precedent:


a.           Evidence as requested by Lender that no condition shall exist which
would constitute a Material Adverse Effect, in the opinion of Lender, in the
business, operation or financial conditions of Borrower at the time of the
advance;
 
13

--------------------------------------------------------------------------------




b.           Borrower shall have complied with all conditions precedent
contained herein and in Lender's escrow instructions and commitment letters for
any Loan, if any;


c.           Payment by Borrower to Lender of the following amounts:


i.           Any unpaid balance of any Loan fees; and


ii.           All unpaid costs and expenses to Lender; and


d.           All representations and warranties made in the Loan Documents are
true and correct.


7.            Representations and Warranties.


7.01          Representations and Warranties of Borrower.  To induce Lender to
enter into this Loan Agreement, Borrower represents and warrants to Lender as
follows:


a.           Borrower is a validly formed limited partnership that has been duly
organized and exists and is in good standing under the laws of the State of
Delaware, the jurisdiction in which it was organized, has the lawful power to
own its properties and to engage in the business it conducts, and is duly
qualified to do business in all other states where the nature of the business
transacted by it or Property owned by it makes such qualification necessary,
except to the extent that the failure to qualify would not create a Material
Adverse Effect;


b.           Borrower is not in default with respect to any Contractual
Obligation so as to have a Material Adverse Effect on the consolidated financial
condition of Borrower;


c.           The execution, delivery and performance of the Loan Documents will
not immediately or with the passage of time, or the giving of notice, or both:


i.           Violate the Organizational Documents governing Borrower, or violate
any Laws or result in a default under the terms of any Contractual Obligation to
which Borrower is a party or by which Borrower or its respective Properties is
bound; or


ii.           Result in the creation or imposition of any Lien upon any of the
Property of Borrower, except the Liens in favor of Lender;


d.           Borrower has the power and authority to enter into and perform the
Loan Documents to which it is a party or is bound, and to incur obligations, and
has taken all action necessary to authorize the execution, delivery and
performance of the Loan Documents to which it is a party or is bound;


e.           The Loan Documents, when delivered, will be legally valid and
binding Contractual Obligations, enforceable in accordance with their respective
terms;
 
14

--------------------------------------------------------------------------------




f.           Borrower has good and marketable title to all of its Property and
such Property is not subject to any Lien, except for Permitted Liens;


g.           Borrower’s financial statements have been and will be prepared and
presented and hereafter will present fully and fairly the financial condition of
Borrower on the dates thereto and the results of operations for the periods
covered thereby, and there has been no condition so as to create a Material
Adverse Effect in the financial condition or business of Borrower from January
1, 2008 to the Closing Date for Loan No. 56548-141;


h.           Except as otherwise permitted herein, Borrower has filed all
federal, state and local tax returns and other reports that it was required by
Law to file prior to the date hereof and that are Material to the conduct of its
business; has paid or caused to be paid all taxes, assessments and other similar
governmental charges that were due and payable prior to the date hereof; have
made adequate provision for the payment of taxes which are accruing but not yet
payable; and have no knowledge of any deficiency or additional assessment in a
Material amount in connection with any taxes which has not been provided for on
their books;


i.           To the best of its knowledge, after due diligence in investigating
relevant matters, except as otherwise disclosed or to the extent that the
failure to comply would not be Material to the conduct of the business of
Borrower, it has complied with all applicable laws with respect to:


i.           The products that it produces or sells or to the services it
performs;


ii.           The conduct of its businesses; and


iii.           The use, maintenance and operation of the Properties owned or
leased by it;


j.           No representation or warranty by Borrower, as to its best
knowledge, after due diligence in investigating relevant matters, contained
herein or in any certificate or other document furnished pursuant hereto, or in
the Loan Documents, contains any untrue statement of Material fact or omits to
state a Material fact necessary to make such representation or warranty not
misleading in light of the circumstances under which it was made; and


k.           To the best knowledge of Borrower, after due diligence in
investigating relevant matters, each consent, approval or authorization of, or
filing, registration or qualification with, any Person required to be obtained
or effected by Borrower in connection with the execution and delivery of the
Loan Documents, or the undertaking or performance of any obligation thereunder,
has been duly obtained or effected.


l.           No part of the proceeds of the Loan(s) will be used, directly or
indirectly, for the purpose of purchasing or carrying or trading in any
securities in violation of Regulation U.  If requested by Lender, Borrower shall
furnish to Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U.  No indebtedness being
reduced or retired out of the proceeds of the Loans was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U.  “Margin stock” within the meanings of Regulation U does not
constitute more than 25 percent of the value of the consolidated assets of
Borrower.  None of the transactions contemplated by this Loan Agreement
(including without limitation, the direct or indirect use of the proceeds of the
Loans) will violate or result in a violation of the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended, or regulations
issued pursuant thereto, or Regulation U or X.
 
15

--------------------------------------------------------------------------------




m.           Borrower is not subject to regulation under the Public Utility
Holding Company Act of 2005 or the Federal Power Act or the Investment Company
Act of 1940, each as amended.  In addition, Borrower is not (i) an “investment
company” registered or required to be registered under the Investment Company
Act of 1940, as amended, and is not controlled by such a company, or (ii) a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary” of a “holding company,”
within the meaning of the Public Utility Holding Company Act of 2005, as
amended.


n.           Borrower has obtained all Material licenses, permits, franchises or
other governmental authorizations necessary to the ownership of its Property and
to the conduct of its businesses.


o.           Borrower is not in violation of any Law, which violation could
reasonably be expected to have a Material Adverse Effect.


p.           Borrower is current with all Material reports and documents, if
any, required to be filed with any state or federal securities commission or
similar agency and is in full compliance in all Material respects with all
applicable rules and regulations of such commissions.


7.02          Representations and Warranties of Lender.  Lender represents and
warrants to Borrower as follows:


a.           Lender is a legal entity duly organized, validly existing and is in
good standing under the Farm Credit Act of 1971, as amended, has the necessary
power and authority to conduct the business in which it is currently engaged, is
duly qualified to conduct its business and is in compliance with all Material
requirements of law, except to the extent that failure to comply therewith would
not, in the aggregate, be reasonably expected to have a Material Adverse Effect
on the operations of Lender.


b.           Lender and each person executing this Loan Agreement on behalf of
Lender has the necessary power and authority, and the legal right, to make and
deliver this Loan Agreement, and has taken all necessary action to authorize the
conditions of this Loan Agreement and to authorize the execution, delivery and
performance thereof.  No consent or authorization of, filing with, notice to or
other similar act by or in respect of any Governmental Authority or any other
Person is required to be obtained or made by or on behalf of Lender in
connection with the execution, delivery, performance, validity or enforceability
of this Loan Agreement.  This Loan Agreement has been duly executed and
delivered on behalf of Lender.  This Loan Agreement onstitutes a legal, valid
and binding Loan Agreement enforceable against Lender in accordance with its
terms.
 
16

--------------------------------------------------------------------------------




7.03          Survival.  All of the representations and warranties set forth in
Subparagraph 7.01 shall survive until all Borrower’s Obligations are paid and
satisfied in full and all offsets, defenses or counterclaims that Borrower has
or may claim to have, have been released or discharged.


8.            Covenants.


8.01          Affirmative Covenants.  Borrower hereby covenants and agrees that
so long as this Loan Agreement is in effect or any of Borrower’s Obligations
shall remain outstanding, and until all of the commitments hereunder or in the
Notes and other Loan Documents have been terminated, Borrower shall maintain the
following covenants:


a.           Loan Purpose.  Borrower shall use the proceeds of a Loan only for
the purposes set forth in the Note evidencing such Loan, and will furnish Lender
such evidence as it may reasonably require with respect to such use.


b.           Financial Reporting/Notices.  Borrower shall furnish Lender, in
form and detail satisfactory to Lender, during the term of the Loan(s):


i.        As soon as available, but in any event within 90 days after each
Fiscal Year-End: a consolidated balance sheet, the related consolidated
statement of shareholders’ (or equivalent) equity and cash flows and the related
consolidated statement of income or operations for such Fiscal Year of Borrower
and its Subsidiaries as of the end of such Fiscal Year, setting forth in each
case, in comparative form, the figures for the previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP.  Such consolidated
statements shall be audited and accompanied by a report and opinions of an
independent certified public accountant, reasonably acceptable to Lender, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;


ii.        As soon as available, but in any event within 45 days after each
Fiscal Quarter-End, a consolidated balance sheet, the related consolidated
statement of cash flows and the related consolidated statement of income or
operations for such Fiscal Quarter-End of Borrower and its Subsidiaries, and for
the portion of Borrower’s Fiscal Year then ended, setting forth in each case, in
comparative form, the figures for the corresponding Fiscal Quarter-End of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail;


iii.        Concurrently with the delivery of the financial statements referred
to in Sections 8.01b.i. and ii., a duly completed Compliance Certificate, signed
by a Responsible Officer, certifying that such financial statements are fairly
presenting the financial condition, results of operations, shareholders’ (or
equivalent) equity and cash flows of Borrower and its Subsidiaries in accordance
with GAAP (subject only to normal year-end audit adjustments and the absence of
footnotes with respect to financial statements provided under Section
8.01b.ii..  A sample of the Compliance Certificate is attached hereto as Exhibit
A and such Compliance Certificate shall be accompanied by a Covenant Compliance
Worksheet, a sample of which is attached hereto as Exhibit B, signed by a
Responsible Officer.;
 
17

--------------------------------------------------------------------------------




iv.           Promptly upon receipt thereof, copies of management letters
submitted to Borrower by its independent certified public accountants in
connection with an audit or review of Borrower and the responses of management
to such letters;


v.           Promptly upon the request of Lender, (1) copies of any filings and
registrations with, and reports to or from, the Securities Exchange Commission,
or any successor agency, and copies of all financial statements, proxy
statements, notices and reports as Borrower shall send to its shareholders, and
(2) all reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters that are Material to Borrower; and


vi.           Upon Borrower’s obtaining knowledge thereof, Borrower shall give
written notice to Lender immediately of (1) the occurrence of an event or
condition consisting of an Event of Default or Incipient Default, specifying the
nature and existence thereof and what action Borrower proposes to take with
respect thereto, and (2) the occurrence of any of the following with respect to
Borrower:  (a) the pendency or commencement of any litigation, arbitral or
governmental proceeding against Borrower or a Related Party which if adversely
determined is likely to have a Material Adverse Effect, (b) the institution of
any proceedings against Borrower or a Related Party with respect to, or the
receipt of notice by such Person of potential liability or responsibility for
violation, or alleged violation, of any federal, state or local law, rule or
regulation, including but not limited to, environmental Laws, the violation of
which would likely have a Material Adverse Effect.


c.           Insurance.  Borrower shall maintain, for itself and its
Subsidiaries, casualty insurance with insurance companies reasonably acceptable
to Lender in such amounts, with such terms and covering such risks as are
usually carried by companies engaged in the same or similar business and
similarly situated, and make such increases in the type or amount of coverage as
Lender may reasonably request.  At the request of Lender, copies of such
policies (or such other proof of compliance with this subsection as may be
satisfactory to Lender) shall be delivered to Lender.


d.           Taxes.  Borrower shall pay, or cause to be paid, for itself and its
Subsidiaries, before they become delinquent and where the failure to pay or
discharge such amounts will have a Material Adverse Effect, all taxes imposed
upon it or on any of their Property or that it is required to withhold and pay,
except when contested in good faith by appropriate proceedings with adequate
reserves therefore having been set aside on their books.  Notwithstanding the
foregoing right of contest, such taxes will be paid whenever foreclosure on any
Lien that has attached appears imminent.


e.           Records.  Borrower shall keep accurate and complete Records of its
operations, consistent with sound business practices.  Borrower shall, when
reasonably requested by Lender, make available for inspection all assets and
properties of Borrower and make available for inspection and copying by duly
authorized representatives of Lender, all Records related to its assets and
Properties reasonably requested by Lender and will furnish Lender any reasonable
information regarding its business affairs and financial condition within a
reasonable time after Lender's request.
 
18

--------------------------------------------------------------------------------




f.           Laws.  Borrower shall comply with all Laws applicable to it and its
Property if noncompliance with any such Law would have a Material Adverse
Effect.


g.           Property Maintenance.  Borrower shall maintain and preserve its
Property in good repair, working order and condition, normal wear and tear and
casualty and condemnation excepted, and will make, or cause to be made, in such
Properties and equipment from time to time, all repairs, renewals, replacements,
extensions, additions, betterments and improvements as may be needed or proper,
to the extent and in the manner customary for companies in similar
businesses.  Borrower shall perform in all material aspects, all of its
obligations under the terms of all Material agreements, indentures, mortgages,
security agreements or other debt instruments to which it is a party or which it
is bound.


h.           Indebtedness.  Borrower shall pay when due (or within applicable
grace periods) all Indebtedness due third persons, except when the amount is
being contested in good faith by appropriate proceedings and with adequate
reserves being set aside on their books.


i.           Subordination.  Borrower hereby subordinates all Intercompany
Indebtedness to Borrower’s Obligations to Lender; provided however, so long as
there exists no Event of Default or Incipient Default, Borrower may pay such
Intercompany Indebtedness in the ordinary course of its businesses.


j.           Change of Location.  Borrower shall provide Lender with reasonable
notice in advance of any change in its headquarters location.


k.           Additional Documents.  From time to time, Borrower shall execute
and deliver to Lender such additional documents and will provide such additional
information as Lender may reasonably require to carry out the terms of this Loan
Agreement and be informed of the status and affairs of Borrower.


8.02          Financial Covenants.  Borrower hereby covenants and agrees that so
long as this Loan Agreement is in effect or any of Borrower’s Obligations shall
remain outstanding, Borrower shall comply with and maintain the following
financial covenant, to be measured as of each Fiscal Quarter-End:


a.           Indebtedness to Total Capitalization Ratio less than or equal to
0.50:1.00.


8.03          Negative Covenants.  Borrower hereby covenants and agrees that so
long as this Loan Agreement is in effect or any of Borrower’s Obligations shall
remain outstanding, and until all of the commitments hereunder have terminated,
unless the prior written consent of Lender is obtained, which consent shall not
be unreasonably withheld Borrower shall not and shall not allow any of its
Subsidiaries to:
 
19

--------------------------------------------------------------------------------




a.           Liens.  Create, assume or suffer to exist, and will not permit any
of its Subsidiaries to create, assume or suffer to exist, any Lien on any asset
now owned or hereafter acquired by it other than Permitted Liens.




b.           Nature of Business.  Substantively alter the nature, character or
conduct of its business conducted by it.


c.           Consolidation, Merger, Sale or Purchase of Assets.


i.           Dissolve, liquidate or wind up its affairs, or enter into any
transaction of merger or consolidation; provided however, that, so long as no
Event of Default or Incipient Default would be directly or indirectly caused as
a result thereof, Borrower may merge or consolidate with any of its
Subsidiaries, provided that Borrower is the surviving entity;


ii.           Make an Asset Disposition that would have a Material Adverse
Effect on the financial condition of Borrower.


d.           Fiscal Year; Organizational Documents.  Change its Fiscal Year-End
or amend, modify or change its Organization Documents such that the result would
have a Material Adverse Effect.


e.           Accuracy of Reporting.  Furnish any certificate or other document
to Lender that contains any untrue statement of Material fact or that omits to
state all Material facts necessary to make it not misleading in light of the
circumstances under which it was furnished.


f.           Indebtedness.  Create, assume, incur, suffer to exist or otherwise
become or remain liable in respect of any Indebtedness other than: (i)
Indebtedness evidenced by the Note(s); (ii) existing Indebtedness, listed on a
schedule provided to Lender as of the Closing Date; (iii) purchase money
Indebtedness, including capital leases, not to exceed $1,000,000.00 annually;
(iv) Indebtedness related to Permitted Liens; (v) Indebtedness incurred or
assumed after the date hereof which has been subordinated to the obligations of
Borrower to Lender hereunder and under the Note(s) on terms and conditions
satisfactory to Lender; (vi) obligations to secure the performance of bids,
trade contracts (other than for borrowed money), leases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business; (vii) Timber Fund
Indebtedness, to the extent allowed under the governing documents of such Timber
Fund; (viii) additional secured Indebtedness of a Subsidiary (other than that
provided for under Section 8.03 f.(vi) above) in aggregate over the term of the
Loan(s), not to exceed $8,000,000.00, and; (ix) additional unsecured
Indebtedness, in the aggregate over the term of the Loan(s), not to exceed
$10,000,000.00; provided, however, total additional Indebtedness allowed under
(viii) and (ix) above shall not exceed $10,000,000.00, in aggregate over the
term of the Loan(s).
 
20

--------------------------------------------------------------------------------




9.            Default.


9.01          Events of Default.  Time is of the essence in the performance of
the Loan Documents.  The occurrence of any one or more of the following events
shall constitute an Event of Default under the Loan Documents:


a.           Borrower fails to make any payment of principal, interest or other
costs, fees or expenses when due or perform any obligation or covenant as and
when required under the Loan Documents for the Loan(s) or any other Note(s),
loan(s) Borrower, or any of them, may have with Lender.


b.           Any financial statement, representation, warranty or certificate
made or furnished by Borrower to Lender in connection with a Loan, or as an
inducement to Lender to enter into a Loan is Materially false, incorrect or
incomplete when made.


c.           Any Bankruptcy Event shall occur with respect to Borrower, or any
Bankruptcy Event that has a Material Adverse Effect on Borrower shall occur with
respect to any of Borrower’s Subsidiaries.


d.           This Loan Agreement or any other Loan Document ceases to be valid
and binding on Borrower or is declared null and void, or the validity or
enforceability thereof is contested by Borrower, or Borrower denies that it has
any or further liability under any of the Loan Documents.


9.02          Notice and Opportunity to Cure.  Notwithstanding any other
provision of the Loan Documents, Lender shall not accelerate the maturity of a
Loan (a) because of a monetary default (defined below), unless the monetary
default is not cured within ten days of its due date, or (b) because of a
nonmonetary default (defined below), unless the nonmonetary default is not cured
within 30 days after (i) the date on which Lender transmits by facsimile, mails
or delivers written notice of the nonmonetary default to Borrower, or (ii) the
date on which Borrower notifies Lender (verbally or in writing) of the
nonmonetary default.  For purposes of this Loan Agreement, the term “monetary
default” means a failure by Borrower to make any payment required of it pursuant
to the applicable Note or any other Loan Document, and the term “nonmonetary
default” means a failure by Borrower or any other Person to perform any
obligation contained in the Loan Documents, other than the obligation to make
payments provided for in the Loan Documents.


10.            Prepayment and Breakage Fees.


10.01          Prepayment Fee.


a.           Exemption to Prepayment Fee.  Principal prepayments made while a
Loan or Loan Segment is priced under the Base Rate shall not be subject to a
Prepayment Fee.  In addition, there is no Prepayment Fee for any prepaid
principal if a prepayment is received on a Fixed Rate Maturity Date for the Loan
or Loan Segment being prepaid.  Other prepayments of principal shall be subject
to a Prepayment Fee, as described below.
 
21

--------------------------------------------------------------------------------




b.           “Prepayment” Defined.  For purposes of this Loan Agreement,
“prepayment” shall mean any instance wherein the indebtedness is partially or
fully satisfied in any manner prior to a payment due date, whether voluntarily
or involuntarily (excluding scheduled payments that have been paid) pursuant to
the terms of the Loan Documents.  Prepayment shall include, but not be limited
to:  (i) any payment after an Event of Default under the Loan Documents;
(ii) any payment after the Loan Maturity Date is accelerated for any reason;
(iii) payment resulting from any sale or transfer of Property pursuant to
foreclosure, sale under power, judicial order or trustee’s sale; and
(iv) payment by sale, transfer or offsetting credit in connection with or under
any bankruptcy, insolvency, reorganization, assignment for the benefit of
creditors or receivership or similar proceedings under any statute of the United
States or any state thereof involving Borrower.  In the event of any
acceleration of the Loan Maturity Date, the amount due hereunder shall include
the charge that would be due under the Prepayment Fee in the event of a
voluntary prepayment at the time of such acceleration, and the date of
acceleration of the Loan Maturity Date will be deemed to be the date of
prepayment.


c.           Prepayment Fee.  The “Prepayment Fee” is an amount intended to
reasonably compensate Lender for the loss of the intended benefit of Lender’s
bargain in the case of a prepayment.  Borrower and Lender intend that the
principal balance of the Loan or each Loan Segment will yield to Lender an
annual return, after the date the Loan or Loan Segment is prepaid of not less
than the annual return for the period when the interest rate is fixed.  In the
event of a prepayment, Lender will lose the intended benefit of its
bargain.  Accordingly, the Prepayment Fee shall be payable, on demand, and shall
be an amount calculated on a make-whole basis, consistent with the procedure
described in Exhibit C hereof.


10.02          Breakage Fee.  In the event of an occurrence under sub-Sections
a. or b. below, Borrower shall immediately pay Lender, on demand, a Breakage Fee
in an amount calculated on a make-whole basis, consistent with the procedure
described in Exhibit C hereof:


a.           Borrower provides Lender Notice that Loan principal is to be priced
using a Fixed Rate Option, after which Borrower revokes such Notice; or


b.           Borrower provides Lender Notice that Loan principal priced under a
Fixed Rate Option is to be priced, repriced or prepaid on other than a Pricing
Date, after which Borrower revokes such Notice.


10.03          Participation.  Participant(s), if any, shall calculate a
Prepayment Fee or Breakage Fee using the calculation on a make-whole basis,
consistent with the procedure described in Exhibit C hereof; provided however, a
participant may use a different value than Lender for the Initial and Final
Reference Rates, as those terms are described in Exhibit C hereof..


11.            Enforcement and Waiver; Indemnity.


11.01          Enforcement and Waiver by Lender.  Lender shall have the right at
all times to enforce the provisions of the Loan Documents in strict accordance
with the terms thereof, notwithstanding any conduct or custom on the part of
Lender in refraining from so doing at any time or times.  The failure of Lender
at any time or times to enforce its rights under such provisions, strictly in
accordance with the same, shall not be construed as having created a custom in
any way or manner contrary to specific provisions or as having in any way or
manner modified or waived the same.  All rights and remedies of Lender are
cumulative and concurrent, and the exercise of one right or remedy shall not be
deemed a waiver or release of any other right or remedy.  Lender shall have, in
addition to the rights and remedies given it by the Loan Documents, all rights
and remedies allowed by all applicable Laws and in equity.
 
22

--------------------------------------------------------------------------------




11.02          Indemnity; Waiver of Damages by Borrower.


a.           Indemnification by Borrower.  Borrower shall indemnify Lender and
each Related Party of Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any third party or by Borrower or any other
party hereto arising out of, in connection with, or as a result of (i) the
execution or delivery of this Loan Agreement, any other Loan Document or any
agreement or instrument contemplated, the performance by the parties hereto of
their respective obligations or the consummation of the transactions
contemplated, (ii) any actual or alleged presence or release of hazardous
materials on or from any Property owned or operated by Borrower, or any
environmental liability related in any way to Borrower or any of its
Subsidiaries, or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by
Borrower or any other party hereto, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by
Borrower or any other party hereto against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
Borrower or such party hereto has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent
jurisdiction.  Provided however, in the course of any proceeding of any nature
contemplated by this subsection between or among Indemnitee, Borrower or any
party hereto, each such party shall be responsible for their own fees and
expenses, provided further, that following a nonappealable judgment, the
prevailing party or substantially prevailing party shall be entitled to payment
of its reasonable costs and expenses from the other party or parties.


b.           Waiver by Borrower of Consequential Damages, Etc.  To the fullest
extent permitted by applicable Law, Borrower shall not assert, and each such
party hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Loan Agreement, any other Loan Document or any agreement or instrument
contemplated, the transactions contemplated, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in Subsection a. above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Loan Agreement or
the other Loan Documents or the transactions contemplated.
 
23

--------------------------------------------------------------------------------




c.           Payments.  All amounts due under this Section 11.02 shall be
payable not later than ten Business Days after demand therefore.


d.           Survival.  The agreements in this Section shall survive the
repayment, satisfaction or discharge of Borrower’s Obligations.


12.            Communications.


12.01          Notice and Other Communications.


a.           General.  Unless otherwise expressly provided herein or in the Loan
Documents, all notices and other communications provided for hereunder shall be
in writing (including by facsimile transmission).  All such written notices
shall be mailed, faxed or delivered to the applicable address, facsimile number
or, subject to Section 12.03 below, e-mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone and shall
be made to the applicable telephone number, as follows:


i.           If to Borrower:
    Attention:  Thomas M. Ringo
19245 Tenth Ave. NE
Poulsbo, WA 98370
Facsimile:  (360) 697-1476
E-mail:  tringo@orminc.com


ii.           If to Lender:
Attention:  Kristy Searles
Northwest Farm Credit Services, PCA
650 Hawthorne Ave. SE, Suite #210
Salem, OR  97301
Facsimile:  (503) 373-3006
E-mail:  NWFCSsalemagribusiness@farm-credit.com


b.           Effectiveness.  All such notices and other communications shall be
deemed to be given or made upon the earlier to occur of (1) actual receipt by
the relevant party hereto and (2) (a) if delivered by hand or by courier, when
signed for by or on behalf of the relevant party hereto; (b) if delivered by
Certified Mail, Return Receipt Requested, upon receipt; (c) if delivered by
Facsimile, when sent and receipt has been confirmed by telephone; and (d) if
delivered by e-mail (which form of delivery is subject to the provisions of
Section 12.03 below), when delivered.  In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder.


12.02          Facsimile Documents and Signatures.  Loan Documents may be
transmitted and or signed by facsimile.  The effectiveness of any such documents
and signatures shall, subject to applicable law, have the same force and effect
as manually signed originals and shall be binding on Borrower and Lender, as
applicable.  Lender may also require that any such document and signature be
confirmed by a manually signed original thereof; provided however, that the
failure to request or deliver the same shall not limit the effectiveness of any
facsimile document or signature.
 
24

--------------------------------------------------------------------------------




12.03          Use of E-mail.  E-mail, internet or intranet websites may be used
only to distribute routine communications, such as financial statements, billing
statements and other like information and to distribute Loan Documents for
execution by the parties thereto, but may not be used for any other purpose,
unless approved by Lender.  Provided, an original signed document that has been
scanned and attached to an e-mail shall have the same force and effect as a
document sent by facsimile.


13.            Participation.  Notwithstanding any other provision of this Loan
Agreement, Borrower understands that Lender may at any time enter into
participation agreements with one or more participating lenders, whereby Lender
will allocate certain percentages of its commitment to these lenders.  Borrower
acknowledges that, for the convenience of all parties, this Loan Agreement is
being entered into with Lender only, and that Borrower’s Obligations under this
Loan Agreement are undertaken for the benefit of, and as an inducement to, any
such participating lender as well as Lender, and Borrower hereby grants to each
participating lender, all the rights and remedies afforded Lender hereunder.


14.            Governing Law; Jurisdiction; Etc.


14.01          Governing Law.  THIS LOAN AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF WASHINGTON, EXCEPT WHERE
FEDERAL LAWS, INCLUDING THE FARM CREDIT ACT OF 1971, AS AMENDED, MAY BE
APPLICABLE.


14.02          Submission to Jurisdiction.  BORROWER AND EACH PARTY HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF WASHINGTON SITTING IN
SPOKANE COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE EASTERN DISTRICT
OF WASHINGTON, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH WASHINGTON
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS LOAN AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT
ANY RIGHT THAT LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS LOAN AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR
ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.
 
25

--------------------------------------------------------------------------------




14.03          Waiver of Venue.  BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN SECTION 14.02 HEREOF.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.


14.04          Service of Process.  EACH PARTY HERETO IRREVOCABLY WAIVES
PERSONAL SERVICE OR PROCESS, WHICH MAY BE MADE IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.


14.05          WAIVER OF JURY TRIAL.  BORROWER AND LENDER HEREBY IRREVOCABLY
WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS LOAN AGREEMENT OR ANY
OTHER LOAN DOCUMENTS AND ANY FUTURE MODIFICATIONS, AMENDMENTS, EXTENSIONS,
RESTATEMENTS AND SERVICING ACTIONS RELATING TO THIS LOAN AGREEMENT AND ANY OTHER
LOAN DOCUMENTS.  THE PARTIES INTEND THAT THIS JURY WAIVER WILL BE ENFORCED TO
THE MAXIMUM EXTENT ALLOWED BY LAW.


14.06          Consultation with Counsel.  Borrower certifies that it has
carefully read this Loan Agreement and other Loan Documents; that it understands
the contents of this Loan Agreement and other Loan Documents; that in executing
this Loan Agreement and other Loan Documents, it has not relied on the advice,
opinions or statements of Lender or its officers, directors, employees or
attorneys; and that it signed this Loan Agreement and other Loan Documents of
their own free will and accord.  Lender recommends that Borrower consult its
counsel and or other professional advisor before signing this Loan Agreement and
other Loan Documents.  To the extent Borrower has not consulted with an attorney
or other professionals in connection with this Loan Agreement and other Loan
Documents, it acknowledges that it was given the opportunity to do so and chose
of their own free will and accord not to do so.


15.            Miscellaneous.


15.01          Construction.


a.           The provisions of this Loan Agreement shall be in addition to those
of any other Loan Document or other evidence of liability held by Lender, all of
which shall be construed as complementary to each other.  In the event of a
conflict between the terms of this Loan Agreement and any other Loan Document,
the terms of this Loan Agreement shall control such conflict.  Nothing herein
contained shall prevent Lender from enforcing any or all of the other Loan
Documents in accordance with their respective terms.  All Exhibits attached to
this Loan Agreement are incorporated herein and made a part hereof.
 
26

--------------------------------------------------------------------------------




b.           This Loan Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.


c.           In this Loan Agreement, in the computation of a period of time from
a specified date to a later specified date, unless otherwise stated the word
“from” means “from and including” and the word “to” or “until” means “to and
including.”


d.           The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns and (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof.


e.           A reasonable person standard shall be applied to each and every
warranty, representation, requirement or thing to be done or performed hereunder
except when the term “in its discretion” or “in its sole discretion” is used
herein.


15.02          Binding Effect, Assignment and Entire Agreement.  The Loan
Documents will inure to the benefit of, and shall be binding upon, the
respective successors and permitted assigns of the parties hereto.  Borrower has
no right to assign any of its rights or obligations hereunder without the prior
written consent of Lender.  The Loan Documents constitute the entire agreement
between the parties, and may be amended only by a writing signed on behalf of
each party and dated subsequent to the date herein.


15.03          Severability.  If any provision of this Loan Agreement shall be
held invalid under any applicable Laws, such invalidity shall not affect any
other provision of this Loan Agreement that can be given effect without the
invalid provision, and, to this end, the provisions hereof are severable.


15.04          No Personal Liability of General Partners.  In any action brought
to enforce the obligation of Borrower to pay Borrower’s Obligations, any
judgment or decree shall not be subject to execution on, nor be a lien on,
assets of the General Partners of Borrower.  The foregoing shall in no way
otherwise affect the personal liability of Borrower.
 
27

--------------------------------------------------------------------------------




ORAL AGREEMENTS OR ORAL COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT ARE NOT ENFORCEABLE UNDER WASHINGTON LAW.


In Witness Whereof, the parties hereto have duly executed this Loan Agreement as
of the date first above written.


LENDER:
NORTHWEST FARM CREDIT SERVICES, PCA


By: __________________________________
Authorized Agent




BORROWER:
POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP


By: __________________________________
David L. Nunes, President and Chief Executive Officer


 
28

--------------------------------------------------------------------------------



Pope Resources, A Delaware Limited Partnership
Customer No.:  56548


EXHIBIT A TO MASTER LOAN AGREEMENT
FORM OF COMPLIANCE CERTIFICATE


Financial Statement Date:  _______________, 20__


To:           Northwest Farm Credit Services, PCA


Reference is made to that certain Master Loan Agreement, dated as of June __,
2008, (the “Loan Agreement“) among POPE RESOURCES, A DELAWARE LIMITED
PARTHERSHIP, a Delaware limited partnership (“Borrower”), and NORTHWEST FARM
CREDIT SERVICES, PCA, “Lender.”


The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the __________________________ of Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to Lender on behalf of
Borrower, and that:


[Use following Paragraph 1 for Fiscal Year-End financial statements]


1.           Attached hereto as Schedule 1, are the Fiscal Year-End audited
financial statements required by Section 8.01.b.i of the Loan Agreement for the
fiscal year of Borrower ended as of the above date, together with the report and
opinion of an independent certified public accountant required by such section.


[Use following Paragraph 1 for [first/second/third] Fiscal Quarter-End financial
statements]


1.           Attached hereto as Schedule 1, are the financial statements
required by Section 8.01.b.ii. of the Loan Agreement for the Fiscal Quarter of
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of Borrower and
its Subsidiaries in accordance with GAAP, as at such date and for such period,
subject only to normal year-end adjustments and the absence of footnotes.


2.           The undersigned has reviewed and is familiar with the terms of the
Loan Documents and has made, or has caused to be made under his/her supervision,
a detailed review of the transactions and condition (financial or otherwise) of
Borrower during the accounting period covered by the attached financial
statements.


3.           A review of the activities of Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower performed and observed
all its obligations under the Loan Documents, and
 
29

--------------------------------------------------------------------------------




[select one:]


[To the best knowledge of the undersigned during such fiscal period, Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it.]


--or--


[The following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]


4.           To the best knowledge of the undersigned, the representations and
warranties of Borrower contained in the Loan Documents, and any representations
and warranties of Borrower that are contained in any document furnished at any
time under or in connection with the Loan Documents, are true and correct on and
as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date.


5.           To the best knowledge of the undersigned, the financial covenant
analyses and information set forth on Schedule 1, attached hereto, are true and
accurate on the Calculation Date and the undersigned has received no information
to the contrary as of the date of this Certificate.


IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
___________________, 20__.


POPE RESOURCES, A DELAWARE LIMITED PARTNERSHIP


By: ________________________________                                                      
Name:
______________________________                                                                           
Title:
_______________________________                                                                           


 
30

--------------------------------------------------------------------------------




EXHIBIT B TO MASTER LOAN AGREEMENT
COVENANT COMPLIANCE WORKSHEET


For the Fiscal Quarter-End / Fiscal Year-End _____________________ (“Calculation
Date”)


I.         Section 8.02 a. – Indebtedness to Total Capitalization Ratio
 
A.   Companies’ Indebtedness at Statement Date:
 
$____________
B.   Indebtedness associated with minority interest in Timber Funds at Statement
Date:
 
$____________
C.   Numerator (Line I.A. minus Line I.B.):
 
$____________
D.   Total Capitalization at Statement Date:
 
 
1.  Partners’ capital at Statement Date:
 
$____________
2.  Market capital at Statement Date:
 
 
a.  Closing unit price at Statement Date:
 
$____________
b.  Partnership units outstanding at Statement Date:
 
____________
c.  Market Capital (Line I D. 2. a. multiplied by Line I D. 2. b.)
 
$____________
       E.   Denominator (Line I C. plus the greater of Line I.D.1. or Line
I.D.2.c.):
 
$____________
       C.   Ratio of Indebtedness to Total Capitalization (Line I.C. divided by
Line I.E.):
 
_____
Maximum allowed:
0.50

 
 
31

--------------------------------------------------------------------------------


 
II.        Consolidated Interest Coverage Ratio (Pricing Only)
 
        A.   Consolidated EBITDDA for the prior four Fiscal Quarters ending on
the above date (the “Subject Period”):
 
 
1.  Consolidated Net Income for the Subject Period
$____________
2.  Consolidated Interest Expense for the Subject Period:
 
 
$____________
3.  Consolidated depreciation expense for the Subject Period:
 
$____________
4.  Consolidated amortization expense for the Subject Period:
 
$____________
5.  Consolidated depletion expense for the Subject Period (excluding the portion
associated with the minority interest in Timber Funds):
 
$____________
6.  Cost of land sold:
 
$____________
7.  Consolidated Taxes for the Subject Period (to the extent considered in
calculating Consolidated Net Income):
 
 
 
$____________
8.  Consolidated EBITDDA (the sum of Lines II.A.1 through I.A.7. inclusive):
 
 
$____________
B.   Consolidated Interest Expense for Subject Period:
 
$____________
C.   Consolidated Interest Coverage Ratio (Line I.A.8 divided by Line I.B):
____ to 1


 
32

--------------------------------------------------------------------------------




EXHIBIT C TO MASTER LOAN AGREEMENT
PREPAYMENT / BREAKAGE FEE CALCULATION




A.           Definitions.  For the purposes herein, the following definitions
apply:


 
1.
“Prepayment Amount,” for the purpose of a Prepayment Fee, means the amount of
any principal prepayment.



 
2.
“Prepayment Amount,” for the purpose of a Breakage Fee, means the principal that
Borrower has indicated on a Notice to be advanced or priced using a Fixed Rate
Option.



 
3.
“Remaining Fixed Pricing Period,” for any principal priced with a Fixed Rate
Option, means the period of time beginning (a) on the date a principal
prepayment is made or, (b) in the case of a Breakage Fee, on the date Notice is
given and ending on the Fixed Rate Maturity Date.



 
4.
“Initial Reference Rate,” for any principal priced with a Fixed Rate Option,
means the annualized rate used by Lender or a participant to obtain the funds
loaned to Borrower in the case of a Prepayment Fee, or the annualized rate
applicable on the last Pricing Date, or on the date Notice of prepayment is
given, as the case may be, in the case of a Breakage Fee.



 
5.
“Final Reference Rate” means the annualized rate Lender or a participant would
use to fund a new advance in such amount for the Remaining Fixed Pricing Period
on the date of such prepayment.  For a Breakage Fee, the Final Reference Rate
means the annualized rate as of the date Notice is given.



B.
Calculation of Prepayment/Breakage Fee.  The Prepayment Fee and the Breakage Fee
are calculated on a make-whole basis in five (5) steps, as provided below:



 
1.
Compare the Initial Reference Rate and the Final Reference Rate.  If the Initial
Reference Rate is less than or equal to the Final Reference Rate, the Prepayment
/ Breakage Fee is zero.  If the Initial Reference Rate is greater than the Final
Reference Rate, complete the following steps to calculate the
Prepayment/Breakage Fee.



 
2.
Calculate the interest payment that will accrue on the Prepayment Amount over
the Remaining Fixed Pricing Period at the Initial Reference Rate (“Initial
Interest Amounts”).



 
3.
Calculate the interest payment that will accrue on the Prepayment Amount over
the Remaining Fixed Pricing Period at the Final Reference Rate (“Final Interest
Amounts”).

 
33

--------------------------------------------------------------------------------




 
4.
Calculate the “Differential Interest Amount” for each interest payment due
during the Remaining Fixed Pricing Period by subtracting the Final Interest
Amount from the Initial Interest Amount for each such payment.



 
5.
The Prepayment or Breakage Fee is the sum of the discounted present value of
each Differential Interest Amount, discounted at the Final Reference Rate from
the date such payment would be due back to the prepayment date, or in the case
of a Breakage Fee, on the date Notice is given.



An example of a Prepayment/Breakage Fee calculation is attached hereafter.
 
 
 
34

--------------------------------------------------------------------------------




EXAMPLE OF PREPAYMENT/BREAKAGE FEE CALCULATION




Prepayment Amount
$1,000,000.00
Initial Reference Rate
5.50%
Final Reference Rate
5.00%
Scheduled Interest Payments in the Remaining Fixed Pricing Period
1
Remaining Fixed Pricing Period
90 Days
Installment Period
Quarterly

 
Compare Rates – Step 1
     
Initial Reference Rate
5.50%
Final Reference Rate
5.00%
(The Final Reference Rate is the 90-day Current Discount Note Rate, as adjusted
by Lender)
 
Continue to the next step because the Initial Reference Rate is greater than the
Final Reference Rate.
 




Scheduled Interest Payments at the Initial Reference Rate – Step 2
Interest Payment
Initial Interest Amounts
Balance
   
$1,000,000.00
1
$13,750.00
$1,000,000.00
[($1,000,000.00 x 5.50%)/4 = $13,750.00]
Carry forward the Initial Interest Amounts to Step 4

 
Scheduled Interest Payments at the Final Reference Rate – Step 3
 
Interest Payment
Final Interest Amounts
Balance
   
$1,000,000.00
1
$12,500.00
$1,000,000.00
[($1,000,000.00 x 5.00%)/4 = $12,500.00]
Carry forward the Final Interest Amounts to Step 4

 
Interest Difference – Step 4
Interest Payment
Initial Interest
Amounts
Final Interest
Amounts
Differential Interest
Amount
1
$13,750.00
$12,500.00
$1,250.00
Carry forward the Differential Interest Amount to Step 5

 
Net Present Value of Differential Interest Amounts – Step 5
 
Interest Payment
Final Reference
Rate
Present Value
Factor
Differential
Interest Amount
 
Present Value
1
5.00%
0.98765
$1,250.00
$1,234.57
   
Prepayment/Breakage Fee
$1,234.57

 
 
35